I concur in the affirmance because in the absence of any record of the trial proceedings the statements appellant used and the circumstances under which they were made are not before this court. The conclusions in the affidavit do not furnish facts nor do they foreclose amendments to the specific charge which could have expanded the constitutional inquiry beyond the points argued in the briefs.
While the appeal is from the judgment and sentence the only error assigned is from a preliminary denial of a motion to dismiss, which is not in itself enlightening or final. In earlier decisions, I questioned the language limitations of R. C. 2917.11(A)(2) and I continue to share such misgivings of portions of the subsection; however, foreseeable situations under the causing alarm portion prevents a rash judgment that the subsection is totally and facially unconstitutional. I have yet to find a case that refutes Justice Holmes statement that there is no constitutional right to falsely yell "fire" in a crowded theatre. The total vacuum of facts in this case is not a suitable posture for a decision worthy of the constitution.
 *Page 1